[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 December 7, 2006
                                No. 05-14561                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 04-60131-CR-WPD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

NIGEL GRAY,

                                                             Defendant-Appellant.



                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (December 7, 2006)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant was convicted on a plea of guilty of all five counts of the
indictment, all of which related to a conspiracy to import five kilograms or more of

cocaine into the United States. The district court sentenced him on the first four

counts to concurrent prison terms of 168 months and on the fifth count to a

consecutive prison term of 60 months, for a total of 228 months. He now appeals

his sentences.

      The Government concedes in its brief that “statutory error” under United

States v. Booker, 543 U.S. 220, 1254 S.Ct. 738, 160 L.Ed.2d 621 (2005), warrants

“a limited remand” to permit the district court to reconsider appellant’s sentences

in light of the now-advisory Sentencing Guidelines and the factors set out in §

3553(a). Appellant’s sentences are therefore vacated, and the case is remanded for

a new sentencing hearing.

      VACATED and REMANDED.




                                          2